DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-9, 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17404149 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al. (US 6847252).
As to claim 1, Ono et al.’s figures 3 and 4 show a voltage generating circuit, comprising a first transistor (41) and a second transistor (42), wherein voltage of a substrate of the first transistor varies with a first parameter, the first parameter being any one of a supply voltage, an operating temperature, or a manufacturing process of the voltage generating circuit, wherein a gate of the first transistor is connected to a drain of the first transistor, the substrate of the first transistor serves as an output (Vbp – col. 4, line 67 – col. 5, line 3) of the voltage generating circuit, and a gate of the second transistor is connected to a drain of the second transistor, wherein the first transistor is a P-type transistor, and the second transistor is an N-type transistor, and a source of the first transistor is connected direct to a first voltage node, a source of the second transistor is connected direct to a second voltage node, the drain of the first transistor is connected direct to the drain of the second transistor, and a substrate of the second transistor is connected direct to the second voltage node (col. 4, line 67-col 5, line 3). 
As to claim 2, figures 3 and 4 show that the first parameter is the supply voltage or the operating temperature of the voltage generating circuit, the voltage of the substrate of the first transistor increases as the first parameter increases, the voltage of the substrate of the first transistor decreases as the first parameter decreases. 
As to claims 8-9, figures 3 and 4 show that the substrate of the second transistor serves as an output (Vbn) of the voltage generating circuit.
As to claim 15, Ono et al.’s figures 1, 3 and 4 show a delay circuit (11 in figure 1) comprising the voltage generating circuit (see the rejection of claim 1) and a delay unit (11 in figure 1) comprising a first inverter (CMOS transistors in 11), the first inverter comprising a fourth transistor and a fifth transistor, a substrate of the fourth transistor being connected to the voltage of the substrate of the first transistor, a substrate of the fifth transistor being grounded (because Vban is grounded), the fourth transistor is a P-type transistor, and the fifth transistor is an N-type transistor.  
Claim 17 recite similar limitations of claims above.  Therefore, it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 6847252) in view of Murden et al. (US 7525381) or vice versa.
As to claims 1, 2 and 5, Ono et al.’s figures fail to show a current source coupled to the first voltage node.  However, Murden et al.’s figure 2A shows a similar circuit ((61,63) or (91,92) supplied with current source (69 or 93).  Therefore, it would have been obvious to one having ordinary skill in the art to use constant current source to supply current to the first node for the purpose providing more precise output voltage.  Furthermore, Muden et al.’s figure 2A shows first and second transistors (61 and 62) and current source connected as claimed.  Figure 2A fails to show that the substrate of the second transistor is connected direct to the second voltage node.  However, Ono et al.’s col. 4, line 65-col. 5, line 35, teaches that the wells/substrates of the first and second transistors can be individually controlled or both controlled.  Therefore, it would have been obvious to one having ordinary skill in the art to individually control the substrate of Murden et al.’s transistor 63 by connecting the substrate of Murden et al.’s transistor 61 to its source or ground for the purpose of achieving optimum performance and saving space.  
As to claim 6, the combination of Ono et al. and Murden et al.’s figures show an error amplifier (Ono et al.’s 33 or Murden et al.’s 68.  Error amplifier used as a comparator is well known in the art.  It would have been obvious to one having ordinary skill in the art to use error amplifier, i.e. Murden et al.’s 68, for Ono et al.’s comparator for the purpose of reducing error), the error amplifier and the first transistor forming a first feedback loop, the substrate of first transistor being connected to a voltage node of the first feedback loop; a negative input of the error amplifier is connected to the first voltage node, a positive input of the error amplifier is connected to a first reference voltage, an output of the error amplifier is connected to the substrate of the first transistor; the third voltage node (second end of the current source) is connected to a power supply, the first reference voltage is connected to the power supply, and a voltage of the third voltage node is greater than a voltage of the first reference voltage.
As to claim 7, voltage buffer is well known in the art.  It would have been obvious to one having ordinary skill in the art to add voltage buffer to the output of Ono et al. or Murden et al.’s output nodes for the purpose of reducing noise.  Therefore, the modified figures show a buffer connected to the output and configured to output a substrate voltage equal to the voltage of the substrate of the first transistor.
As to claims 8-9, the modified Ono/Murden et al.’s figures show that the substrate of the second transistor serves as an output (Vbn) of the voltage generating circuit.
As to claim 14, voltage buffer is well known in the art.  It would have been obvious to one having ordinary skill in the art to add voltage buffer to the output of Ono/Murden et al.’s output node(s) for the purpose of reducing noise.  Therefore, figure 1 shows a buffer, the buffer being connected to the output, and outputting a substrate voltage equal to the voltage of the substrate of the second transistor.
As to claim 15, Ono et al.’s figures 1, 3 and 4 show a delay circuit (11 in figure 1) comprising the voltage generating circuit (see the rejection of claim 1) and a delay unit (11 in figure 1) comprising a first inverter (CMOS transistors in 11), the first inverter comprising a fourth transistor and a fifth transistor, a substrate of the fourth transistor being connected to the voltage of the substrate of the first transistor, a substrate of the fifth transistor being grounded (because Vban is grounded), the fourth transistor is a P-type transistor, and the fifth transistor is an N-type transistor.  Murden et al.’s figure also shows a delay circuit having elements as claimed, see the rejection of claim 15 in previous office action.
	As to claim 16, Ono/Murden et al.’s figures show that H is equal to L, and Mis equal to N, wherein the H is a ratio of a channel length of the first transistor to a channel length of the fourth transistor, the L is a ratio of a channel length of the second transistor to a channel length of the fifth transistor, the M is a ratio of a channel width of the first transistor to a channel width of the fourth transistor, and the N is a ratio of a channel width of the second transistor to a channel width of the fifth transistor (selecting the sizes and ratios as claimed is seen as an obvious design preference to ensure optimum performance, see MPEP 2144.05).
	Claims 17-18 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.

Claims 12, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 6847252) in view of Murden et al. (US 7525381) and Eguchi (US 20030071661).
 As to claim 12, the modified Ono et al. or Murden et al.’s figures fail to show that the current source is coupled to the source of the second transistor and the substrate of the first transistor is coupled to the first voltage node.  However, Eguchi’s circuit figures 2 and 5 show that circuit can be converted from current sink form (figure 5) to a current source form (figure 2) by reverse the transistor types and power supply polarities.  Therefore, it would have been obvious to one having ordinary skill in the art to couple a current source to the source of the second transistor instead of the first transistor for the purpose of shifting the output voltage a desired level.  Therefore, the modified Ono/Murden et al.’s figures show a constant current source (Murden’s 69), a first terminal of the constant current source being connected to a third voltage node, a second terminal of constant current source being connected to the second voltage node. 
As to claim 13, the modified Ono/Murden et al.’s figures show an error amplifier (67), the error amplifier and the second transistor forming a first feedback loop, the substrate of the second transistor being connected to a voltage node of the first feedback loop, wherein a negative input of the error amplifier is connected to the second voltage node, when , a positive input of the error amplifier is connected to a first reference voltage (Viref), an output of the error amplifier is connected to the substrate of the second transistor, wherein the first voltage node is connected to a power supply, the first reference voltage is grounded, and a voltage of the third voltage node is less than a voltage of the first reference voltage. 

As to claim 17, the modified Murden et al.’s figure 1 shows a delay circuit, comprising: the voltage generating circuit (60) of claim 8; and a delay unit comprising a first inverter (42 with reversed transistor types and power supply polarities), the first inverter comprising a fourth transistor (that is connected to 44 when reversed to PMOS) and a fifth transistor (that is connected to 46 when reversed to NMOS), a substrate of the fourth transistor being connected to the voltage of the substrate of the first transistor (61 when reversed to PMOS), a substrate of the fifth transistor being connected to a power supply, wherein the fourth transistor is a P-type transistor, and the fifth transistor is an N-type  transistor. 
As to claim 18, the modified Murden et al.’s figure 1 shows H is equal to L, and M is equal to N, wherein the H is a ratio of a channel length of the first transistor to a channel length of the fourth transistor, the L is a ratio of a channel length of the second transistor to a channel length of the fifth transistor, the M is a ratio of a channel width of the first transistor to a channel width of the fourth transistor, and the N is a ratio of a channel width of the second transistor to a channel width of the fifth transistor. 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakiyama et al. (US 20050116765) in view of Ono et al., Murden et al. (US 7525381) and Eguchi (US 20030071661).
As to claim 19, Sakiyama et al.’s figures 9 and 10 show a delay circuit, comprising a first voltage generating circuit (4.1p-4.3p), a second voltage generating circuit (4.1n-4.3n), and a delay unit (figure 9).  The figure fails to show the detail of the first and second voltage generating circuit as claimed.  However, the modified Ono/Murden et al.’s figures show first and second voltage generating circuits as claimed (see the rejection of claims 4, 5, 11 and 12).  Therefore, it would have been obvious to one having ordinary skill in the art to use Ono/Murden et al.’s first voltage generator (the rejection of claims 4 and 5) and second voltage generators (the rejection of claims 11 and 12) for Sakiyama et al.’s first and second voltage generating circuits for the purpose of providing more precise substrate bias voltages.  The modified circuit further show that the delay unit comprises a first inverter, the first inverter comprising a fourth transistor (3.1p-1) and a fifth transistor (3.1n-1), a substrate of the fourth transistor being connected to the voltage of the substrate of the first transistor in the first voltage generating circuit, a substrate of the fifth transistor being connected to the voltage of the substrate of the second transistor in the second voltage generating circuit, wherein the fourth transistor is a P-type transistor, and the fifth transistor is an N-type transistor. 
As to claim 20, the modified Sakiyama et al.’s figures show that H1 is equal to L1, and M1 is equal to N1, wherein the H1 is a ratio of a channel length of the first transistor in the first voltage generating circuit to a channel length of the fourth transistor, the L1 is a ratio of a channel length of the second transistor in the first voltage generating circuit to a channel length of the fifth transistor, the M1 is a ratio of a channel width of the first transistor in the first voltage generating circuit to a channel width of the fourth transistor, and the N1 is a ratio of a channel width of the second transistor in the first voltage generating circuit to a channel width of the fifth transistor, wherein H2 is equal to L2, and M2 is equal to N2, wherein the H2 is a ratio of a channel length of the first transistor in the second voltage generating circuit to a channel length of the fourth transistor, the L2 is a ratio of a channel length of the second transistor in the second voltage generating circuit to a channel length of the fifth transistor, the M2 is a ratio of a channel width of the first transistor in the second voltage generating circuit to a channel width of the fourth transistor, and the N2 is a ratio of a channel width of the second transistor in the second voltage generating circuit to a channel width of the fifth transistor (see the rejection of claims 16 and 18).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842